[gokuwsh5zuf2000001.jpg]

Exhibit 10.1

July 23, 2018

 

Christopher Battles

464 Virginia Avenue

San Mateo

CA 94402

 

RE:Separation Agreement

 

Dear Chris,

 

In connection with the termination of your employment with LogMeIn USA, Inc.,
(the “Company”) on August 15th, 2018, you are eligible to receive the severance
benefits described in the “Description of Severance Benefits” attached to this
letter agreement as Attachment A, contingent upon your signing and returning
this letter agreement to Jo Deal, CHRO by August 13th, 2018, and do not revoke
your acceptance of it.  By signing and returning this letter agreement
(hereinafter, the “Letter Agreement”), and allowing it to become irrevocable,
you will be entering into a binding agreement with the Company and will be
agreeing to the terms and conditions set forth in the numbered paragraphs below,
including the release of claims set forth in paragraph 3.  Therefore, you are
advised to consult with an attorney before signing this Letter Agreement.  You
may revoke your acceptance of this Separation Agreement for any reason, or no
reason at all, within seven (7) calendar days after you have signed it (the
“Revocation Period”), in writing via email, overnight mail, or facsimile. Any
such revocation must state that it is a revocation of this Separation Agreement,
must be in writing and must be delivered within the seven (7) calendar day
Revocation Period to: Jo Deal, CHRO, LogMeIn USA, Inc., jo.deal@logmein.com, 333
Summer Street, Boston, MA 02210.

Upon your signing and returning this Letter Agreement by August 13th, 2018,
unless you later revoke your acceptance of it, you will receive the severance
benefits described in Attachment A from the Company.  Also, regardless of
signing this Letter Agreement, if eligible, you may elect to continue receiving
group medical insurance pursuant to the federal “COBRA” law, 29 U.S.C. § 1161 et
seq.  All premium costs for COBRA shall be paid by you on a monthly basis for as
long as, and to the extent that, you remain eligible for COBRA
continuation.  You should consult the COBRA materials to be provided by the
Company for details regarding these benefits.  All other benefits, including
life insurance and long-term disability, will cease upon your Termination
Date.  Further, pursuant to the Company’s Stock Incentive Plan, any vested RSUs
at the time of termination that you have not yet sold, can be sold by you at any
point in the future.  You do not have any time restriction to sell your
shares.  Any RSUs that remain unvested as of the Termination Date will
immediately and automatically forfeit.  

The following numbered paragraphs set forth the terms and conditions that will
apply if you timely sign and return this Letter Agreement:

1.

Termination Date - Your date of termination from the Company is August 15th,
2018 (the “Termination Date”).

 

--------------------------------------------------------------------------------

 

2.

Description of Severance Benefits - The severance benefits to be paid to you if
you timely sign and return this Letter Agreement are described in the
“Description of Severance Benefits” attached as Attachment A (the “Severance
Benefits”).

3.

Release - In consideration of the payment of the Severance Benefits, which you
acknowledge you would not otherwise be entitled to receive, you hereby fully,
forever, irrevocably and unconditionally release, remise and discharge the
Company, its officers, directors, stockholders, corporate affiliates,
subsidiaries, parent companies, successors and assigns, agents and employees
(each in their individual and corporate capacities) (hereinafter, the “Released
Parties”) from any and all claims, charges, complaints, demands, actions, causes
of action, suits, rights, debts, sums of money, costs, accounts, reckonings,
covenants, contracts, agreements, promises, doings, omissions, damages,
executions, obligations, liabilities, and expenses (including attorneys’ fees
and costs), of every kind and nature which you ever had or now have against the
Released Parties, including, but not limited to, those claims arising out of
your employment with and/or separation from the Company, including but not
limited to, all claims under the Age Discrimination in Employment Act ("ADEA"),
29 U.S.C. § 621, et seq,; Title VII of the Civil Rights Act of 1964, 42 U.S.C. §
2000e et seq., the Equal Pay Act, 29 U.S.C. § 206(d); the Civil Rights Act of
1866, 42 U.S.C. § 1981, the Americans With Disabilities Act of 1990, 42 U.S.C. §
12101 et seq., the Family and Medical Leave Act, 29 U.S.C. § 2601 et seq., the
Worker Adjustment and Retraining Notification Act (“WARN”), 29 U.S.C. § 2101 et
seq., the Fair Labor Standards Act, 29 U.S.C. § 215 et seq., the Sarbanes-Oxley
Act of 2002, Section 806 of the Corporate and Criminal Fraud Accountability Act
of 2002, 18 U.S.C. § 1514(A), the Rehabilitation Act of 1973, 29 U.S.C. § 701 et
seq., Executive Order 11246, Executive Order 11141, the Fair Credit Reporting
Act, 15 U.S.C. § 1681 et seq., the Employee Retirement Income Security Act of
1974 (“ERISA”), 29 U.S.C. § 1001 et seq., the Massachusetts Fair Employment
Practices Act, M.G.L. c. 151B, § 1 et seq., the Massachusetts Civil Rights Act,
M.G.L. c. 12, §§11H and 11I, the Massachusetts Equal Rights Act, M.G.L. c. 93, §
102 and M.G.L. c. 214, § 1C, the Massachusetts Labor and Industries Act, M.G.L.
c. 149, § 1 et seq., the Massachusetts Privacy Act, M.G.L. c. 214, § 1B, and the
Massachusetts Maternity Leave Act , M.G.L. c. 149, § 105D, all as amended; all
common law claims including, but not limited to, actions in tort, defamation and
breach of contract; all claims to any non-vested ownership interest in the
Company, contractual or otherwise, including, but not limited to, claims to
stock, stock awards or stock options; and any claim or damage arising out of
your employment with or separation from the Company (including a claim for
retaliation) under any common law theory or any federal, state or local statute
or ordinance not expressly referenced above; provided, however, that nothing in
this Agreement prevents you from (a) filing, cooperating with, or participating
in any proceeding before the EEOC or a state Fair Employment Practices Agency
(except that you acknowledge that you may not be able to recover any monetary
benefits in connection with any such claim, charge or proceeding) or (b)
exercising your right to communicate directly with, cooperate with, or provide
information to, any federal, state or local government regulator, including, but
not limited to, the U.S. Securities and Exchange Commission, the U.S. Commodity
Futures Trading Commission, or the U.S. Department of Justice.

- 2 -

--------------------------------------------------------------------------------

 

4.

Non-Disclosure, Non-Competition and Non-Solicitation Obligations – As a
reminder, any and all non-public information concerning the Company which you
acquired during the course of your employment shall remain “Confidential
Information” of the Company and should not be used for your own personal benefit
or the benefit of any third party.  You further recognize and acknowledge that
the disclosure of any Confidential Information to any other person or entity
outside of the Company, including, but not limited to, any investors, analysts,
researchers or competitors could result in irreparable harm to the Company
and/or expose the Company to substantial damages.  Therefore, you acknowledge
and reaffirm your obligation to keep confidential and not to disclose any and
all non-public information concerning the Company which you acquired during the
course of your employment with the Company, including, but not limited to, any
non-public information concerning the Company’s business affairs, business
prospects, business strategies, technology, product roadmaps, product
development, product design, architecture data, customers, prospective
customers, customer development, suppliers, unreleased
products/specifications/features/functionality, marketing activities, pricing,
license agreements/arrangements, software, proprietary processes, and financial
condition, or any other information which you know or reasonably should know is
confidential, proprietary or trade secret information of the Company, as is
stated more fully in the
Confidentiality/Non-Disclosure/Non-Competition/Intellectual Property Assignment
Agreement (the “Confidentiality Agreement”) you executed at the inception of
your employment, which remains in full force and effect.  You further
acknowledge and reaffirm your obligations under the Confidentiality Agreement
not to compete against the Company or to solicit its customers, clients,
employees or consultants for a specified period of time following the
Termination Date.  However, nothing in this Section 4 or in the Confidentiality
Agreement is intended restrict your right to communicate directly with,
cooperate with, or provide information to, any federal, state or local
government regulator, including, but not limited to, the U.S. Securities and
Exchange Commission, the U.S. Commodity Futures Trading Commission, or the U.S.
Department of Justice. You acknowledge that the Company has provided you with
the following notice of immunity rights in compliance with the requirements of
the Defend Trade Secrets Act: (a) you will not be held criminally or civilly
liable under any Federal or State trade secret law for the disclosure of
non-public Company information in confidence to a Federal, State, or local
government official or to an attorney solely for the purpose of reporting or
investigating a suspected violation of law, (b) you will not be held criminally
or civilly liable under any Federal or State trade secret law for the disclosure
of non-public Company information that is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal and
(c) if you file a lawsuit for retaliation by the Company for reporting a
suspected violation of law, you may disclose non-public Company information to
your attorney and use such information in the court proceeding, so long as  you
file any document containing non-public Company information under seal, and do
not disclose such information, except pursuant to court order.

 

- 3 -

--------------------------------------------------------------------------------

 

5.

Return of Company Property - You confirm that you have returned to the Company
all keys, files, records (and copies thereof), equipment (including, but not
limited to, computer hardware, software and printers, wireless handheld devices,
cellular phones, pagers, etc.), Company identification, Company vehicles and any
other Company-owned property in your possession or control and have left intact
all electronic Company documents, including but not limited to, those that you
developed or helped develop during your employment.  You further confirm that
you have cancelled all accounts for your benefit, if any, in the Company's name,
including but not limited to, credit cards, telephone charge cards, cellular
phone and/or pager accounts and computer accounts.

6.

Business Expenses and Compensation - You acknowledge that you have been
reimbursed by the Company for all business expenses incurred in conjunction with
the performance of your employment and that no other reimbursements are owed to
you.  You further acknowledge that you have received payment in full for all
services rendered in conjunction with your employment by the Company and that no
other compensation is owed to you except as provided herein.

7.

Non-Disparagement - You understand and agree that, as a condition for payment to
you of the consideration herein described, you shall not, whether oral or in
writing, make any false, negative, critical, pejorative, injurious, disparaging
or derogatory statements on any social media platforms, blogs, or otherwise to
any individual, entity, media/press outlet, industry group, financial
institution or current or former employee, consultant, client or customer of the
Company regarding the Company or any of its directors, officers, employees,
agents, representatives, products, services, or about the Company’s business
affairs and financial condition. Additionally, the Company agrees that it shall
not authorize, direct or make any false, negative, critical, pejorative,
injurious, disparaging or derogatory statements to any social media platforms,
blogs, or otherwise to any individual, entity, media/press outlet, industry
group, financial institution or current or former employee, consultant, client
or customer of the Company regarding you.

8.

Amendment - This Letter Agreement shall be binding upon the parties and may not
be modified in any manner, except by an instrument in writing of concurrent or
subsequent date signed by duly authorized representatives of the parties
hereto.  This Letter Agreement is binding upon and shall inure to the benefit of
the parties and their respective agents, assigns, heirs, executors, successors
and administrators.

9.

Waiver of Rights - No delay or omission by the Company in exercising any right
under this Letter Agreement shall operate as a waiver of that or any other
right.  A waiver or consent given by the Company on any one occasion shall be
effective only in that instance and shall not be construed as a bar or waiver of
any right on any other occasion.

10.

Validity - Should any provision of this Letter Agreement be declared or be
determined by any court of competent jurisdiction to be illegal or invalid, the
validity of the remaining parts, terms or provisions shall not be affected
thereby and said illegal or invalid part, term or provision shall be deemed not
to be a part of this Letter Agreement.

- 4 -

--------------------------------------------------------------------------------

 

11.

Confidentiality - To the extent permitted by law, you understand and agree that,
as a condition for payment to you of the Severance Benefits herein described,
the terms and contents of this Letter Agreement, and the contents of the
negotiations and discussions resulting in this Letter Agreement, shall be
maintained as confidential by you and your agents and representatives and shall
not be disclosed to any third party except to the extent required by federal or
state law or as otherwise agreed to in writing by the Company.

12.

Cooperation - You agree to cooperate with the Company in the investigation,
defense or prosecution of any claims or actions now in existence or which may be
brought in the future against or on behalf of the Company.  Your cooperation in
connection with such claims or actions shall include, but not be limited to,
being available to meet with the Company’s counsel to prepare for discovery or
any mediation, arbitration, trial, administrative hearing or other proceeding or
to act as a witness when reasonably requested by the Company at mutually
agreeable times and at locations mutually convenient to you and the
Company.  You also agree to cooperate with the Company in the transitioning of
your work, and will be available to the Company for this purpose or any other
purpose reasonably requested by the Company.

13.

Tax Provision - In connection with the Severance Benefits provided to you
pursuant to this Letter Agreement, the Company shall withhold and remit to the
tax authorities the amounts required under applicable law, and you shall be
responsible for all applicable taxes with respect to such Severance Benefits
under applicable law.  You acknowledge that you are not relying upon advice or
representation of the Company with respect to the tax treatment of any of the
severance benefits set forth in Attachment A.

14.

Nature of Agreement - You understand and agree that this Letter Agreement is a
severance agreement and does not constitute an admission of liability or
wrongdoing on the part of the Company.

15.

Acknowledgments - You acknowledge that you have been given at least twenty-one
(21) days to consider this Letter Agreement, including Attachment A, and that
the Company advised you to consult with an attorney of your own choosing prior
to signing this Agreement.  You understand that you may revoke this Letter
Agreement for a period of seven (7) days after you sign this Letter Agreement,
and the Letter Agreement shall not be effective or enforceable until the
expiration of this seven (7) day revocation period.  You understand and agree
that by entering into this Letter Agreement you are waiving any and all rights
or claims you might have under the ADEA, as amended by The Older Workers Benefit
Protection Act, and that you have received consideration beyond that to which
you were previously entitled.  

 

16.

Voluntary Assent - You affirm that no other promises or agreements of any kind
have been made to or with you by any person or entity whatsoever to cause you to
sign this Letter Agreement, and that you fully understand the meaning and intent
of this Letter Agreement.  You state and represent that you have had an
opportunity to fully discuss and review the terms of this Letter Agreement with
an attorney.  You further state and represent that you have carefully read this
Letter Agreement, including Attachment A, understand the contents herein, freely
and voluntarily assent to all of the terms and conditions hereof, and sign your
name of your own free act.

- 5 -

--------------------------------------------------------------------------------

 

17.

Applicable Law - This Letter Agreement shall be interpreted and construed by the
laws of the Commonwealth of Massachusetts, without regard to conflict of laws
provisions.  You hereby irrevocably submit to and acknowledge and recognize the
jurisdiction of the courts of the Commonwealth of Massachusetts, or if
appropriate, a federal court located in Massachusetts (which courts, for
purposes of this Letter Agreement, are the only courts of competent
jurisdiction), over any suit, action or other proceeding arising out of, under
or in connection with this Letter Agreement or the subject matter hereof.

18.

Entire Agreement - This Letter Agreement, including Attachment A, contains and
constitutes the entire understanding and agreement between the parties hereto
with respect to your severance benefits and the settlement of claims against the
Company and cancels all previous oral and written negotiations, agreements,
commitments and writings in connection therewith. If you have any questions
about the matters covered in this Letter Agreement, please contact Dena Upton,
Vice President of People and Talent.

 

 

Very truly yours,

 

 

 

LogMeIn USA, Inc.

 

 

 

[gokuwsh5zuf2000002.jpg]

 

Jo Deal,

 

CHRO

I hereby agree to the terms and conditions set forth above and in the attached
Description of Severance Benefits.  I intend that this Letter Agreement become a
binding agreement between me and the Company.

 

/s/ Christopher Battles

 

Date

07-30-18

Employee Name: Christopher Battles

 

 

 

 

 

 

 

To be returned by August 13th, 2018

 

- 6 -

--------------------------------------------------------------------------------

[gokuwsh5zuf2000001.jpg]

 

ATTACHMENT A

DESCRIPTION OF SEVERANCE BENEFITS

The following is a summary of the benefits available to you in accordance with
the terms and conditions of the Letter Agreement upon your separation:

 

Subject to the requirements and limitations described herein and in the Letter
Agreement, the Company will pay you the following (the “Severance Pay”):

 

a)

a lump sum cash payment of three hundred and eighty thousand dollars
($380,000.00 - equivalent to twelve months’ base salary), less all applicable
state and federal taxes; and

 

b)

a lump sum cash payment of seven hundred and fifty thousand dollars ($750,000.00
- equivalent to the approximate cash value of three quarters of the
performance-based Restricted Stock Unit award granted in 2017 as part of the
merger transaction), less all applicable state and federal taxes; and

 

c)

if you elect to continue your current medical, dental and vision insurance
coverage under the law known as COBRA, the Company will pay for such coverage
for the period from the Termination Date through August 31st, 2019 (the Company
will pay these premiums directly to the Company’s insurance providers; if you do
not elect for continuing coverage under COBRA the Company will not be obligated
to make any payments and you will not receive these amounts in cash or in any
other form of compensation).

 

You acknowledge and agree that the Severance Pay (including the COBRA insurance
coverage), shall fully satisfy any and all obligations of the Company, including
the full payment of any and all severance benefits that may be due to you,
including any severance or other obligations that may be due to you under the
general executive severance program approved by the Company’s Board of Directors
in February 2017.  This Severance Pay will be paid in accordance with The
Company’s regularly scheduled payroll, after the Termination Date.

You further acknowledge and agree that all equity awards not already vested as
of the Termination Date, including but not limited to the awards listed below,
shall be immediately and automatically forfeit in full as of the Termination
Date, in accordance with the terms of the agreements memorializing such awards.

 

LogMeIn, Inc., 320 Summer Street, Boston, MA 02210

Phone (800) 993-1790   Fax (781) 998-7792   www.LogMeInInc.com